Title: From Thomas Jefferson to Edmond Charles Genet, 25 June 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia June 25th. 1793.

In the absence of the President of the united States, I have consulted with the Secretaries of the Treasury and War, on the subject of the Ship William, and generally of vessels suggested to be taken within the limits of the protection of the united States, by the armed vessels of your nation, concerning which I had the honor of a conversation with you yesterday, and we are so well assured of the President’s way of thinking in these cases, that we undertake to say it will be more agreeable to him that such vessels should be detained under the orders of yourself or of the Consuls of France in the several ports, until the Government of the united States shall be able to inquire into and decide on the fact. If this arrangement should be agreeable to you, and you will be pleased to give the proper orders to the several Consuls of your nation, the Governors of the several States will be immediately instructed to desire the Consul of the port to detain vessels on whose behalf such suggestion shall be made, until the government shall decide on their case. It may sometimes, perhaps, happen that such vessels are brought into ports where there is no Consul of your nation resident, nor within any convenient distance. In that case the Governors would have to proceed to the act of detention themselves, at least until a consul may be called in. I have the honor to be, with much respect Sir, Your most obedient and most humble servant

Th: Jefferson

